Third District Court of Appeal
                               State of Florida

                           Opinion filed June 22, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-368
                         Lower Tribunal No. 13-12931
                             ________________


                Pedro R. Aldama and Olga L. Aldama,
                                   Appellants,

                                        vs.

                  JPMorgan Chase Bank, N.A., et al.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio Marin,
Judge.

     Ice Appellate, and Thomas Erskine Ice (Royal Palm Beach), for appellants.

     Lender Legal Services, LLC, and Thomas Wade Young and Joseph B.
Towne (Orlando), for appellee Christiana Trust.


Before SUAREZ, C.J., and ROTHENBERG and FERNANDEZ, JJ.

     PER CURIAM.
      We affirm all aspects of the final judgment of foreclosure except for the

award of attorney’s fees to the appellees, which the appellees have commendably

conceded on appeal was unsupported by the record. See Palmetto Fed. Sav. &

Loan Ass’n v. Day, 512 So. 2d 332 (Fla. 3d DCA 1987) (reversing the award of

attorney’s fees based on the failure to provide expert testimony regarding the

reasonableness of the claimed fees).          We, therefore, reverse the award of

attorney’s fees and remand to the trial court to issue a corrected judgment.

      Affirmed in part; reversed in part; and remanded for the entry of a corrected

judgment.




                                          2